Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to a method of operating an information handling system that specifically requires providing a chassis enclosing one or more information handling system components, the chassis having at least one gas intake opening defined in an outer surface of the chassis, and at least one cleaning gas exhaust opening defined in an outer surface of the chassis; providing at least one centrifugal fan apparatus coupled to the chassis, the centrifugal fan apparatus comprising: a stator housing component and a vaned rotor component rotatably received therein, a first circumferential opening defined in the stator housing component and configured to act as a gas outlet for expelling gas into an interior space of the chassis, a second circumferential opening defined in the stator housing component, the second circumferential opening coupled to the at least one cleaning gas exhaust opening defined in the outer surface of the chassis, and an axial gas opening defined in the stator housing component over the vaned rotor component, the axial gas opening coupled to the at least one gas intake opening defined in the outer surface of the chassis.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above method used in combination with rotating the vaned rotor component in a first cooling direction to draw in gas from the at least one gas intake opening defined in the outer surface of the chassis through the axial gas opening defined in the stator housing component, and to expel the drawn in gas into the interior space of the chassis through the first circumferential opening defined in the stator housing component for cooling the information handling system components; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746